Citation Nr: 1440922	
Decision Date: 09/15/14    Archive Date: 09/22/14	

DOCKET NO.  11-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for fatigue, tiredness, and exhaustion as due to undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include gastrointestinal signs or symptoms due to undiagnosed illness.  

5.  Entitlement to service connection for sleep apnea, to include sleep disturbances due to undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

7.  Entitlement to service connection for dry, itchy, sore, discolored skin of the bilateral elbows, to include signs or symptoms involving skin as due to undiagnosed illness or nerve gas or radiation exposure.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to include neuropsychological signs or symptoms due to undiagnosed illness or radiation exposure.

9.  Entitlement to service connection for a respiratory disorder characterized by shortness of breath, to include signs or symptoms involving the respiratory system due to undiagnosed illness or nerve gas exposure.

10.  Entitlement to service connection for medial tibial stress syndrome (i.e., "shin splints").  

11.  Entitlement to service connection for fibromyalgia, to include as due to a medically unexplained chronic multisymptom illness.

12.  Entitlement to service connection for muscle and joint pain and numbness as due to undiagnosed illness.

13.  Entitlement to service connection for bilateral hearing loss disability.

14.  Entitlement to service connection for a skin disorder of the back, claimed as acne, to include signs or symptoms involving skin due to undiagnosed illness.

15.  Entitlement to service connection for a disorder characterized by swallowing problems, to include as due to undiagnosed illness.

16.  Entitlement to service connection for a disorder characterized by dizziness, to include as due to undiagnosed illness.
REPRESENTATION

Appellant represented by:	P. E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1991, a portion of which represented service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for a back disorder.  Inasmuch as that issue has not been fully developed or certified for appellate review, it is not for consideration at this time.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate development.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the AOJ for additional development.  VA will notify the Veteran if further action is required on his part.  
REMAND

A review of the record reflects that there may be outstanding, relevant evidence and there are also questions as to the exact nature and etiology of the disabilities at issue that are not answered by the evidence currently of record.

In that regard, as regards the Veteran's claimed irritable bowel syndrome, the Board notes that, in January 1989, while in service, the Veteran was heard to complain of abdominal pain in conjunction with blood-tinged vomitus.  A physical examination conducted at that time revealed a positive reaction to palpation, as well as a positive tenderness to touch.  Significantly, to date, the Veteran has yet to be afforded a VA examination for the purpose of determining whether he does, in fact, suffer from irritable bowel syndrome.  Similarly, although the Veteran has complained of generalized pain and fatigue, there does not appear to be a definitive medical opinion as to whether he has fibromyalgia or chronic fatigue syndrome.  Chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are medically unexplained chronic multisymptom illnesses that, if manifest to a degree of 10 percent after service in the Southwest Theater of Operations could be found to be service connected under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Turning to the issue of service connection for bilateral hearing loss, the Board notes that, based on a review of the Veteran's DD Form 214, while in service, the Veteran served as a combat engineer, an occupation in which he presumably would have been exposed to noise at hazardous levels.  However, at the time of the VA audiometric examination in January 2013, no mention whatsoever was made of that inservice noise exposure.  Significantly, while at the time of that examination, there was in evidence a mild, or at most, moderate bilateral sensorineural hearing loss, the speech discrimination scores reported (10 percent for the right ear and 15 for the left ear) are inconsistent with that degree of hearing loss.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.

As regards the issue of service connection for sleep apnea, the Board notes that, in correspondence of late July 2009, the Veteran's private physician indicated that he (i.e., the Veteran) suffered from "severe sleep apnea documented as severe by a sleep specialist," for which he was being "evaluated for nasal C pap."  However, the actual records documenting a diagnosis of sleep apnea, to include, presumably, a sleep study, are not at this time a part of the Veteran's claims folder.  Such records are at least arguably vital to the Veteran's claim for service connection for sleep apnea.  

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, based on VA outpatient treatment records, the Veteran apparently attempted suicide in early December 2006 via medication overdose, following which he received treatment at the "Sunflower County Hospital" prior to being transferred to the local VA medical center.  However, records of this private inpatient treatment are not at this time a part of the Veteran's claims folder.  Under the circumstances, an attempt will be made to obtain those records prior to a final adjudication of the Veteran's claim.  

Finally, based on a review of the Veteran's file, it would appear that he has in the past and is currently in receipt of Social Security disability benefits.  Significantly, where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's Social Security disability benefits.  The medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

2.  The AOJ should then contact the Veteran, with a request that he provide the full name and address for the aforementioned Sunflower County Hospital where he reportedly received treatment following a suicide attempt in early December 2006, as well as the full name and address of the physician and/or medical facility where he underwent evaluation for sleep apnea.  Following receipt of that information, the AOJ should contact the physician and/or facility in question, with a request that they provide copies of any and all records of their evaluation and/or treatment of the Veteran, to include treatment following a suicide attempt and evaluation for sleep apnea.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to secure those records must be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2013, the date of the most recent VA examinations of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Moreover, the Veteran and his attorney should be informed of any such problem.  

4.  The Veteran should then be afforded an additional VA audiometric and gastrointestinal examinations, in order to more accurately determine the exact nature and etiology of his current hearing loss and claimed irritable bowel syndrome.  The Veteran should also be afforded an examination to determine whether he has fibromyalgia or chronic fatigue syndrome.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 

Following completion of the aforementioned gastrointestinal examination, the examiner should specifically comment as to whether the Veteran currently suffers from irritable bowel syndrome.  If he suffers from a gastrointestinal disorder other than irritable bowel syndrome, the examiner should indicate whether such disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the examination to determine whether the Veteran has chronic fatigue syndrome or fibromyalgia, the examiner should indicate whether the Veteran meets the diagnostic criteria for either of these medically unexplained chronic multisymptom illnesses.  The examiner should also indicate whether the Veteran has any symptoms that cannot be attributed to a known clinical diagnosis.

Following completion of the audiometric examination, the examiner should specifically comment as to whether any hearing loss disability is at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include inservice noise exposure.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

5.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance
with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claims for service connection which are currently on appeal.  That readjudication should include any additional development deemed necessary, including, in light of newly-received evidence, additional VA examinations.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in February 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	J. HAGER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


